        Case 1:19-cv-11488-GHW Document 32-1 Filed 09/24/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________________________________

RICARDO VELASQUEZ,                                      CASE NO: 1:19-cv-11488-GHW

       Plaintiff,

vs.

TWO BIG BOYS, INC., a New York
corporation, and JOHN P. GRECO, III, an
individual, d/b/a POSH BAR & LOUNGE,
and JOHN IOANNOU, an individual,

      Defendants.
_________________________________/

                          NOTICE OF DEPOSITION DUCES TECUM

TO:    JOHN IOANNOU or Representative
       c/o Paris Gyparakis, Esq.
       Rosen & Associates, P.C.
       747 Third Avenue
       New York, NY 10017

       PLEASE TAKE NOTICE that Plaintiff’s counsel for KIRAN VUPPALA, has scheduled

the deposition of the Defendant, JOHN IOANNOU or Representative With Most Knowledge of

the facts pled in the Complaint, for Monday, August 24, 2020 at 9:00 a.m., regarding operations,

financials, and corporate design of the Subject Property. We are requesting the information

listed on Exhibit “A” (attached hereto), for use at trial, and for any other purpose permitted under

the Federal Rules of Civil Procedure.1 The taking of this deposition shall be recorded by

stenographic means and will be conducted electronically via Zoom, with login instructions to be

given at a later date. Deposition may be recorded in whole or part by videotape and shall

continue from day to day until completed.




                                                 1
             Case 1:19-cv-11488-GHW Document 32-1 Filed 09/24/20 Page 2 of 4




            Please conduct yourself accordingly and advise us of any scheduling conflict.

                                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent via electronic mail,
facsimile and U.S. Mail, this 10th day of August, 2020 to:

Paris Gyparakis, Esq.
Rosen & Associates, P.C.
747 Third Avenue
New York, NY 10017
212-223-1100
Fax: 212-221-1102
Email: pgyparakis@rosenpc.com

                                                    Respectfully submitted,
,
                                                    By: /S/ B. Bradley Weitz            .
                                                       B. Bradley Weitz, Esq. (BW 9365)
                                                       THE WEITZ LAW FIRM, P.A.
                                                       Attorney for Plaintiff
                                                       Bank of America Building
                                                       18305 Biscayne Blvd., Suite 214
                                                       Aventura, Florida 33160
                                                       Telephone: (305) 949-7777
                                                       Facsimile: (305) 704-3877
                                                       Email: bbw@weitzfirm.com




    1
      In accordance with American Disabilities Act, persons in need of special accommodations to participate in this
    proceeding shall communicate with B. Bradley Weitz, Esq. at The Weitz Law Firm, P.A., 18305 Biscayne
    Boulevard, Suite 214, Aventura, Florida, 33160, (305) 949-7777 to make arrangements for such accommodations.


                                                           2
         Case 1:19-cv-11488-GHW Document 32-1 Filed 09/24/20 Page 3 of 4



                                          Exhibit A

1.    Responses to Plaintiff’s First Request of Interrogatories served upon Defendant.

2.    Responses to Plaintiff’s First Request for Production.

3.    Defendant’s operation of the Subject Facility from January 1, 1992 to present.

4.    Defendant’s control and involvement with the Subject Facility,

5.    The involvement of Defendant as to JOHN IOANNOU, in the control and operation of
      the aforementioned facility.

6.    The involvement of Defendant as to JOHN IOANNOU in the operation and management
      of the aforementioned facility.

7.    The involvement of Defendant as to JOHN IOANNOU in the operations and financials
      as to the aforementioned facility.

8.    Defendant’s pertinent insurance agreements, deeds, and leases pertaining to any fact
      alleged in any pleading.

9.    Defendant’s Subject Facilities documents which reflect and/or relate to any and all
      remodeling of, construction on, and/or alterations to the real property and the buildings
      thereon which are the subject of this action from January 1, 1992.

10.   Defendant’s Subject Facilities documents which pertain to any and all architect and/or
      engineer reports, plans and/or studies relating to the real property and the real property
      and the buildings thereon which are the subject of this actions from January 1, 1992.

11.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect and/or relate to all sums paid by or on behalf of defendant and/or its’
      predecessor(s) in interest for the remodeling of, construction on and/or alterations to the
      real property and the buildings thereon which are the subject of this action from January
      1, 1992 to date, including, without limitations, invoices, receipts, and/or cancelled
      checks.

12.   Defendant’s Subject Facilities documents which pertain to all building permits applied
      for and/or obtained from January 1, 1990 to date regarding the property which is the
      subject of this action.

13.   Defendant’s Subject Facilities documents which pertain to any and all documents and
      Reports which reflect and/or relate to all work, if any, considered, planned and/or
      undertaken by or suggested to the defendant and/or its predecessors) in interest since
      August 1, 1990 regarding the property which is the subject of this action, in order to
      modify it so that it complies with the requirements of the Americans With Disabilities
      Act, 42 U.S.C. § 12101, et. seq. (hereinafter referred to as the "ADA").


                                               3
         Case 1:19-cv-11488-GHW Document 32-1 Filed 09/24/20 Page 4 of 4


14.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect the defendant's and/or its predecessor(s) in interest's gross revenue derived from
      the subject real property for each year from January 1, 1990 to date including, without
      limitation, tax returns, income statements, and applications and/or information provided
      to lenders

15.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect and/or relate to expenses incurred and/or paid by or on behalf of defendant and/or
      its predecessor(s) in interest regarding the subject property for each year from January 1,
      1990 to date.

16.   Defendant’s Subject Facilities documents which pertain to all documents which reflect
      and/or relate to designated disabled parking provided on, and in the vicinity of, the
      subject real property.

17.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect and/or relate to restroom facilities designated for individuals with disabilities
      located on the subject property, including, without limitation, documents reflecting
      modifications to the rest rooms to ensure their compliance with the ADA.

18.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect and/or relate to amounts expended to modify restrooms in the subject real
      property to assure their compliance with ADA.

19.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect and/or relate to the accessible route from the parking areas, drop-of zone(s) and/or
      public thoroughfares to and throughout the building and to the primary functions of the
      building available to individuals with disabilities.

20.   Defendant’s Subject Facilities documents which pertain to any and all documents
      reflecting and/or relating to resistance of doors in the subject premises.

21.   Defendant’s Subject Facilities documents which pertain to any and all documents which
      reflect and/or relate to modifications to the doors in the subject building to assure their
      compliance with the ADA.

22.   Defendant’s Subject Facilities documents which pertain to any and/all notices, demands
      and/or violations received by defendant and/or its predecessor(s) in interest, and/or their
      representative(s), from any individual, entity and/or county, municipal or other
      governmental agency which reflect and/or relate to ADA violations, violations of other
      state or federal laws, pertaining to accessibility for individuals with disabilities, and/or
      notices regarding accessibility for individuals with disabilities or a lack thereof.




                                               4
